Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 8/18/2022.  Applicant has amended claims 1, 5, 11 and 14.  Claims 1-20 are pending for examination.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 are directed to the abstract idea of generating models based on driver and route scores, as explained in detail below.  According to the Specification and depending claims the models are for determining insurance rate and cost to insure route.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1, 9 and 17 recite, in part, method/system/method of receiving a plurality of route data sets, wherein each route data set in the plurality of route data sets is associated with a route wherein each route data set includes associated collision data and collision repair cost data; determining a route score for each of the associated routes; receiving a plurality of driver data sets wherein each driver data set in the plurality of driver data sets is associated with a driver wherein each driver data set comprises a driver history for a driver; determining a driver score for each of the associated drivers; generating a model for each driver and each route based on a respective driver score and a respective route score; grouping the plurality of the route data sets into one or more clusters of route data sets based on the model
; training using one or more clusters as input data to associated route data sets and driver data sets with models based on one or more sequential patterns found within the one or more clusters; for each of the one or more clusters, associate the cluster with one or more sequential patterns found within the cluster, based on one or more route data sets in the cluster of the plurality of route data sets (claim 17); receiving a first driver data set and a first route data set, wherein the first driver data set is associated with a first driver, and the first route data set is associated with a first route of the first driver; inputting the first driver data set and the first route data set & generating a first route score based on the first route data set and a first driver score based on the first driver data set (claim 17); generating a first model based on the first route score/data set and the first driver score/data set; causing display of a graphic representing the first model; receiving a second route data set, wherein the second route data set is associated with a second route of the first driver, inputting the first driver data set and second route data set, generating a second route score based on the second route data set; generating a second model based on the second route score and the first driver score, inputting or transmitting the first model and the second model to a route selection system, the route selection system being configured to select one of the first route and the second route based on the first model and the second model (claim 17);  , which is directed to abstract idea of Mathematical Concepts (calculating scores) & Certain Methods of Organizing Human Activity (fundamental economic principles or practices: insurance; commercial or legal interactions: sales & business relations *According to the Specification and depending claims the models are for determining insurance rate and cost to insure route*).  Claims 2-8, 10-16 and 18-20 are dependent on claims 1, 9 and 17 and include all the limitations of claims 1, 9 and 17.  Therefore, claims 2-8, 10-16 and 18-20 recite the same abstract idea of “generating models based on driver and route scores”.  The limitations recited in the depending claims (For example, the specific type of data sand insurance rate used and the generating, displaying, presenting, ranking, displaying steps) are further details of the abstract idea and not significantly more.  As such, the description in claims 1-20 of generating models based on driver and route scores is an abstract idea. 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – performing the receiving, determining, inputting, generating, and displaying steps “by one or more processors/memory”, displaying data on an “interface’ and generating “trained neural network” using input data.  The “one or more processors/memory” and interface in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The use of “trained neural network” is well known means of doing machine learning.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of perform performing the receiving, determining, inputting, generating, and displaying steps “by one or more processors/memory”, displaying data on an “interface’ and generating “trained neural network” using input data amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Various court decisions have identified receiving/retrieving, determining and transmitting data with a computer as routine and conventional (For example, Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), automating mental tasks (Benson, Bancorp and CyberSource); Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  “generating trained neural network” is well known technique in machine learning (For example, Cowen et al US 2014/0279309 A1, paragraph 0181 “artificial neural network; cluster analyzer…. Sequential pattern analyzer”); Ganti et la. US 11,315,132 B2, claim 7 “train a neural network using data…sequence patterns; groups”; Stewarf US 2008/0033055 A1, paragraph 0124 “trained/optimized using well-known artificial neural network deep learning method”; SUN et al. US 2019/0072973 A1, paragraph 0041 “as well-known, neural networks can be trained”).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

               Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

The claimed invention, considered as a whole, is not taught by the prior arts found in Examiner’s search and STIC search, therefore no 102/103 rejections is provided.

Additional prior art found (directed to state of art/unclaimed features) but not used in the rejection: Cowen et al US 2014/0279309 A1.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims are statutory under 35 U.S.C. 101 because “training neural network using one or more clusters as input data to associated route data sets and driver data sets with models based on one or more sequential patterns found within the one or more clusters to generate a trained neural network” is unconventional and amount to “significantly more” than the abstract idea.  The Examiner disagrees.  Generating trained neural network using sequential pattern is well known technique in machine learning (For example, Cowen et al US 2014/0279309 A1, paragraph 0181 “artificial neural network; cluster analyzer…. Sequential pattern analyzer”); Ganti et la. US 11,315,132 B2, claim 7 “train a neural network using data…sequence patterns; groups”; Stewarf US 2008/0033055 A1, paragraph 0124 “trained/optimized using well-known artificial neural network deep learning method”).  The specific type of data being inputted (clusters/route data/ driver data) is further details of abstract idea and not significantly more.   Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.  Therefore, applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIA-YI LIU/Primary Examiner, Art Unit 3695